       Case 2:19-cr-00898-DLR Document 82 Filed 05/15/20 Page 1 of 5



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249)
     Assistant U.S. Attorney
 4   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 5   Phoenix, Arizona 85004-4408
     kevin.rapp@usdoj.gov
 6   Telephone (602) 514-7500
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                          No. CR-19-00898-PHX-DLR (DMF)
11                         Plaintiff,                 GOVERNMENT’S MEMORANDUM
             v.                                       RE: DEFENDANT’S VIOLATION OF
12                                                         RELEASE CONDITIONS
13   David Allen Harbour,
14                         Defendant.
15                     INTRODUCTION AND SUMMARY OF ARGUMENT
16           Defendant David Allen Harbour (“Harbour”) violated a financial condition of his
17   pretrial release by using a fraudulently obtained credit card to make several charges in
18   excess of $1,000 that were for his benefit. As a result, Harbour does not inspire confidence
19   that he will comply with his pretrial release conditions. Accordingly, the Court should
20   modify his release conditions by imposing further restrictions on financial transactions by
21   requiring (1) any transaction in excess of $500 to be approved by his assigned pretrial
22   services (“PTS”) officer; (2) disclosing to PTS any and all credit cards in either his or his
23   wife’s possession (or anyone else that is maintaining a credit card for his benefit) to PTS;
24   and (3) Harbour should be required to disclose all bank accounts that are being used for his
25   benefit to PTS.
26                                      RELEVANT FACTS
27          On April 6, 2019, at 12:03 a.m. (four months prior to Harbour’s indictment
28   and arrest) an application for an American Express Platinum Card (“AMEX card”)
       Case 2:19-cr-00898-DLR Document 82 Filed 05/15/20 Page 2 of 5



 1   was submitted and approved for his wife, Abby Harbour. (See Ex. A) 1. The
 2   application falsely represented that she had an annual income of $150,000. (Id.)
 3          On August 5, 2019, Harbour was arrested as a result of being indicted for 3 counts
 4   of wire fraud and 19 counts of money laundering involving a fraudulent investment
 5   scheme. (See Doc. 3). On August 8, 2019 following a series of hearings to determine
 6   appropriate release conditions Harbour was released on a $1,000,000 bond. (See Doc. 17).
 7   His financial conditions required that “defendant shall not make any financial
 8   transactions totaling over $1000.00 in any month to any person or entity without
 9   approval of Pretrial Services. Any transaction over $1000 to any person or entity
10   in any month that benefits defendant also requires Pretrial Services approval.”
11   (emphasis added)(Id.) Despite this condition the following transactions were made
12   on Abby Harbour’s AMEX card for the benefit of Harbour.
13                    09/19/2019 - $10,797.75 payment (page 2)
14                    10/29/2019 - $59,000.00 charge (page 3)
15                    11/06/2019 - $59,300.00 payment (page 3)
16                    12/03/2019 - $1,287.19 payment (page 4)
17   (See Ex. B).
18   Three of the transactions, exceeding $1000, were made for a Skybox at The
19   Phoenix Waste Management Open golf tournament. (See Ex. C). Harbour
20   confirmed that he understood that he had to make payments exceeding $1000 after
21   being released on conditions for a week. (Id.)
22          On February 4, 2020, Pretrial Services Officer Tammy Mahan submitted a Petition
23   for Action on Conditions of Pretrial Release for the Court’s consideration and requested
24   that a summons issue for Defendant’s appearance on the Petition for Action on Conditions
25   of Pretrial Release. (See Doc. 58). This Court ordered the parties to be prepared to address
26   whether the condition referenced in the Petition should be removed, modified, or
27   replaced.(Id.)
28
            1
                Exhibits A – D have been filed separately under seal.

                                                  -2–
          Case 2:19-cr-00898-DLR Document 82 Filed 05/15/20 Page 3 of 5



 1                                      LAW AND ARGUMENT
 2             “The Bail Reform Act of 1984, 18 U.S.C. § 3141 et seq., permits the revocation of
 3       release and an order of detention for a person who has been released under 18 U.S.C. §
 4       3142 and has violated a condition of that release.” United States v. Addison, 984 F. Supp.
 5       1, 2 (D.D.C. 1997); see also See 18 U.S.C. § 3142(c)(1)(B) & (c)(3) (“The judicial officer
 6       may at any time amend the order to impose additional or different conditions of release.”).
 7             Here, Harbour has been charged with 22 counts of wire fraud and money laundering
 8       involving the diversion of investor funds for his own personal benefit. Recently, defense
 9       counsel has been notified that the U.S. Department of Justice, Tax Division has approved
10       tax evasion charges for calendar years 2005, 2006, 2011, 2012.
11             The above is relevant to the recent petition alerting the Court that Harbour violated
12       release conditions related to certain financial conditions. First, the fraudulent use of an
13       AMEX card is nothing new for Harbour. During the investigating agents interviewed
14       W.Y. (See Ex. D). She advised investigating agents that Harbour (unable to qualify for a
15       AMEX card due to poor credit) convinced her to obtain one for his benefit. (Id.). Later
16       he also obtained an AMEX card for Abby Harbour based on W.Y.’s credit. As detailed in
17       her memorandum of interview Harbour convinced W.Y. that he was making payments on
18       the card when in fact he was not. Ultimately, W.Y was sued by AMEX for Harbour’s
19       charges. The relationship between W.Y. and Harbour (financial and otherwise) ended
20       sometime in 2017.
21             As a result of no longer having access to the AMEX card based on W.Y.’s credit in
22       April 2019 Harbour was experiencing financial pressures. His had no documented source
23       of income, no home, was not paying rent, and had no vehicles in his name. 2 On April 6,
24       2019, at 12:03 a.m., either Harbour (or Harbour’s wife at his direction) applied for an
25       AMEX card. (Ex. A). The application fraudulently represents that Abby is making
26       $150,000 in annual income. Of course, at the time, she had no employment (neither did
27       Harbour for that matter). (Id.)(Doc. 10). Lastly, the Court may recall at Harbour’s
28
     2
         See Doc. 10; PTS report dated August 5, 2015.

                                                   -3–
          Case 2:19-cr-00898-DLR Document 82 Filed 05/15/20 Page 4 of 5



 1       detention hearing it was a concern to pretrial services that Harbour and his wife were
 2       inconsistent about who managed the household finances. 3 In addition, Harbour was
 3       initially held detained as an economic danger to the community. (Id.)
 4             Despite the Court directing Harbour to seek approval for any transactions exceeding
 5       $1000 he engaged in four transactions, using the AMEX (fraudulently obtained in his
 6       wife’s name), to pay for an assets that Harbour has not reported to PTS, namely a Skybox
 7       at the Phoenix Waste Management Open. He circumvented this condition by charging the
 8       AMEX card in Abby’s name, being paid for the box (that he can no longer afford) and
 9       then apparently claiming he did not know he was prohibited from doing so. In sum,
10       Harbour’s conditions should be modified.
11                                           CONCLUSION
12             Based on the forgoing, the modifications to his conditions, recommended by the
13       United States, should be imposed.
14             Respectfully submitted this 15th day of May, 2020.
15                                               MICHAEL BAILEY
                                                 United States Attorney
16                                               District of Arizona
17                                               s/ Kevin Rapp
                                                 KEVIN M. RAPP
18                                               Assistant U.S. Attorney
19
20
21
22
23
24
25   3
       (Id.)(“Ms. Harbour could not verify the defendant’s monthly financial obligations adding
     it was all unknown to her. Which is contrary to what the defendant reported, as he noted
26
     Ms. Harbour handles all household expenses and obligations. Pretrial Services is concerned
27   with the conflicting information provided by the defendant and Ms. Harbour.”)
28


                                                    -4–
       Case 2:19-cr-00898-DLR Document 82 Filed 05/15/20 Page 5 of 5



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on this 15th day of May, 2020, I electronically transmitted the
 3   attached document to the Clerk’s Office using the CM/ECF system for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5   Alan Baskin
     Baskin Richards PLC
 6   2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
 7   415-494-8887
     Email: alan@baskinrichards.com
 8   Attorneys for defendant David Allen Harbour
 9
     s/Marjorie Dieckman
10   US Attorney’s Office
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5–
